



Exhibit 10.1
AMENDED AND RESTATED POST EMPLOYMENT CONSULTING AGREEMENT
This Agreement is made as of February 13, 2019 (the “Effective Date”) by and
between Central Garden & Pet Company and/or any of its wholly owned
subsidiaries, successors and assigns (collectively called “the Company”) and
George Roeth (“Executive”).
WHEREAS, Executive recognizes that in his capacity as a key executive with the
Company he will provide unique services that will be exceedingly difficult to
replace after termination of his employment;
WHEREAS, Executive recognizes that the Company desires continued access to
Executive’s unique services, knowledge and a reasonable transition after the
termination of Executive’s employment;
WHEREAS, Executive recognizes that he has been provided adequate consideration
for entering into this Consulting Agreement (“Agreement”);
THEREFORE, in consideration of the employment of President and Chief Executive
Officer and other good and adequate consideration, Executive and the Company
agree to the following:
1.Right to Receive Consulting Services. Executive hereby grants the Company the
right to receive continuing Consulting Services on the terms provided herein
following termination of Executive’s employment with the Company.
2.Consulting Services. Executive will provide continuing strategic advice and
counsel related to the business issues and projects Executive was involved in
while employed by the Company (“Consulting Services”). Consulting Services shall
perform at such times and in a manner as are mutually agreed and shall, on
average, consist of 20 to 30 hours per month.
3.Term of Agreement. Executive will provide Consulting Services effective upon
termination of Executive’s employment with the Company and continuing thereafter
for a period of seventy two (72) months (“Term of Agreement”).
4.Compensation. Executive shall be paid fifteen percent (15%) of his base salary
at the time of termination of Executive’s employment with the Company for each
year during the Term of Agreement. This amount shall be paid one-twelfth (1/12)
at the end of each month. Such compensation shall be in addition to any
compensation to which Executive is entitled for serving on the Board of
Directors of the Company.
5.Expenses. During the Term of Agreement, Executive will be reimbursed by the
Company for all expenses necessarily incurred in the performance of this
Agreement.
6.Termination. Notwithstanding the Term of Agreement specified above, this
Agreement shall terminate under any of the following circumstances: (a) in the
event Executive dies, this Agreement shall terminate immediately; (b) if due to
physical or mental disability, Executive is


1



--------------------------------------------------------------------------------





unable to perform the services called for under this Agreement with or without
reasonable accommodation, either the Company or Executive may terminate this
Agreement by providing thirty (30) days’ written notice; provided, however, that
in the event of termination of Executive by the Company under this clause (b)
the Company shall accelerate the vesting of any employee stock options
previously granted to Executive which would otherwise cease to vest as a result
of such termination; (c) Executive materially breaches the terms of this
Agreement; (d) the Company terminates Executive’s employment for cause pursuant
to Section 14 of the Employment Agreement dated May 4, 2016 between the Company
and Executive; and (e) the parties may terminate this Agreement by mutual
written agreement.
7.Unique Services. Duty of Loyalty. Executive acknowledges and agrees that the
services he performs under this Agreement are of a special, unique, unusual,
extraordinary, or intellectual character, which have a peculiar value, the loss
of which cannot be reasonably or adequately compensated in damages in an action
at law. Executive further acknowledges and agrees that during his employment
and, provided the Company exercises its option to engage Executive to provide
Consulting Services and compensate him under the terms of this Agreement, then
during the Term of Agreement he will have a continuing fiduciary duty and duty
of loyalty to the Company. He agrees that during the Term of Agreement, he will
not render executive, managerial, market research, advice or consulting
services, either directly or indirectly, to any business engaged in or about to
be engaged in developing, producing, marketing, distributing or selling lawn,
garden, animal health, animal nutrition or pet related products or which would
otherwise conflict with his obligations to the Company; provided, however, that
the foregoing restrictions shall not be applicable to cat litter products
developed, produced or marketed by Oil-Dri. Notwithstanding the foregoing,
nothing contained in this Section 7 shall prevent Executive from serving on the
Board of Directors of one or more companies or other entities which are not
principally engaged in developing, producing, marketing, distributing or selling
lawn, garden, animal health, animal nutrition or pet-related products during the
Term of Agreement.
8.Confidential Information or Materials. During the Term of Agreement, Executive
will have access to the Company’s confidential, proprietary and trade secret
information including but not limited to information and strategy regarding the
Company’s products and services including customer lists and files, product
description and pricing, information and strategy regarding profits, costs,
marketing, purchasing, sales, customers, suppliers, contract terms, employees,
salaries; product development plans; business, acquisition and financial plans
and forecasts and marketing and sales plans and forecasts (collectively called
“Company Confidential Information”). Executive will not, during the Term of
Agreement or thereafter, directly or indirectly disclose to any other person or
entity, or use for Executive’s own benefit or for the benefit of others besides
Company, Company Confidential Information. Upon termination of this Agreement,
Executive agrees to promptly return all Company Confidential Information.
9.Remedies. Executive understands and acknowledges that Company’s remedies at
law for any material breach of this Agreement by Executive are inadequate and
that any such breach will cause the Company substantial and irrevocable damage
and therefore, in the event of any such breach, in addition to such other
remedies which may be available, including the return of consideration paid for
this Agreement, Executive agrees that the Company shall have the right to


2



--------------------------------------------------------------------------------





seek specific performance and injunctive relief. It is also expressly agreed
that, in the event of such a breach, Company shall also be entitled to recover
all of its costs and expenses (including attorneys’ fees) incurred in enforcing
its rights hereunder.
10.Independent Contractor Status. For all purposes, during the Term of
Agreement, Executive shall be deemed to be an independent contractor, and not an
employee or agent of the Company. Accordingly, Executive shall not be entitled
to any rights or benefits to which any employee of Company may be entitled.
11.Other Employment. Nothing in this Agreement shall prevent Executive from
performing services for other employers or business entities, consistent with
the terms of this Agreement, during the Term of Agreement.
12.Intellectual Property Rights. Company shall have sole ownership of and all
right, title
and interest, to all data, drawings, designs, analyses, graphs, reports,
products, tooling, physical property, computer programs, software code, trade
secrets and all inventions, discoveries and improvements or other items or
concepts, whether patentable or not, (collectively, “Intellectual Property”)
which are conceived or reduced to practice during the Term of Agreement and
arising out of or relating to the services performed hereunder or using the
equipment or resources of the Company. To the extent any such Intellectual
Property qualifies as a “work for hire” under the United States Copyright Act
(17 U.S.C. Sec. 101), Executive agrees that the Company is the author for
copyright purposes. To the extent that any Intellectual Property is not a work
for hire, Executive agrees to assign, and hereby does assign, its entire right,
title and interest in such Intellectual Property, including the right to sue for
past infringements.
13.No Authority to Bind Company. During the Term of Agreement, Executive will
not have any authority to commit or bind Company to any contractual or financial
obligations without the Company’s prior written consent.
14.Assignment. This is a personal services agreement and Executive may not
assign this Agreement, or any interest herein, without the prior written consent
of the Company.
15.Entire Agreement. This Agreement constitutes the entire understanding of the
parties on the subjects covered. It cannot be modified or waived except in a
writing signed by both parties.
16.Agreement Enforceable to Full Extent Possible. If any restriction set forth
in this Agreement is found by a court to be unenforceable for any reason, the
court is empowered and directed to interpret the restriction to extend only so
broadly as to be enforceable in that jurisdiction. Additionally, should any of
the provisions of this Agreement be determined to be invalid by a court of
competent jurisdiction, it is agreed that such determination shall not affect
the enforceability of the other provisions herein.


3



--------------------------------------------------------------------------------





17.The parties agree to all of the terms and conditions set forth above.
Dated: March 3, 2019
/s/ George Roeth
(George Roeth)
Dated: March 7, 2019
Central Garden & Pet Company
 
   
 
By: /s/ George Yuhas
Title: General Counsel and Secretary







4

